Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 2, 4, 5, 7, 11, 12, 14 and 20 are Rejected under 102 Rejection.
Claim 3, 6, 8-10, 13 and 19 are Rejected under 103 Rejection.
Claims 15-18 are objected.

Claim Objections
Claims 1, 5, 8, 14 and 20, are objected to because of the following informalities:
The claims contain multiple recitations of claimed aggregate features. One example is claim 8 which recites “measuring at least one of a reflected lepton beam, electromagnetic radiation, secondary generated leptons and generated baryons”.
 Another example of claim 5, which recites “at least one sample of geological material comprises cuttings generated during well drilling, rock chips and rock cores”.
The guidance from the courts is that the combination of “at least one of” and a conjunctive list of items delineated with and is interpreted as requiring at least one of each element in the list. See Superguide v. DirectTV, Federal Circuit 02-1561.  So for the purpose of the examination ALL three of the property/status items must be determined.  Any invention only including any 2 of the 3 listed items would be patentably distinct.
The previous analysis is based on Superguide v. DirectTV, Federal Circuit 02-1561, where the limitation “first means for storing at least one of a desired program start time, and a desired program type” was interpreted as a conjunctive list.  “A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, at least one of a desired program end time, at least one of a desired program service, and at least one of a desired program type.”
Appropriate correction is required.
It appears from the specification the claim is attended to be interpreted in
the alternative form “sensor measuring at least one of a pollutant, a contaminant OR a time-varying component” “at least one sample of geological material comprises cuttings generated during well drilling, rock chips OR rock cores”; “measuring at least one of a reflected lepton beam, OR electromagnetic radiation, OR secondary generated leptons OR generated baryons”. For the purpose of this examination the alternative form is attended.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 11, 12, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliver “Advanced cutting analysis provides improved completion design, efficiency and well production”.

Regarding Claim 1, Oliver disclose a method for well completion (Title and Case study: Cleveland Sandstone Formation), the method comprising:
      obtaining a sample of geological material from a subsurface (Page 72, Col. 2, line 20, where one hundred and four cuttings samples): 
      generating primary data for the at least one sample of geological material, the primary data comprising at least one of textural data, chemical data and mineralogical data  (Page 72, Col. 2, lines 3-10, where RoqSCAN (Fig. 2) is a surface logging tool that delivers accurate, quantitative compositional and textural mineralogical data from drill 
      using the primary data to derive secondary data for the at least one sample of geological material from the textural data, the chemical data and the mineralogical data(Page 72, Col. 2, where brittleness index; the measured mineralogical data is used to define Rock Types which incorporate compositional mineralogy, brittleness index (BI) and textural data (Table 1));
       using the primary data and the secondary data to generate tertiary data (for example: “Rock Types”, see for example table 1) for the at least one sample of geological material, the tertiary data comprising a quantification of physical characteristics of the sample of geological material (for example: “Rock Types”, see for example table 1); and 
      using the primary data, secondary data and tertiary data to determine a location of a stage along a well and an arrangement of perforation clusters in the stage (Fig. 6, pages 72-75, where treatment of optimized “Well A”),(Page 75, where perforations for five clusters per stage were picked based on C1-C5 hydrocarbon shows together with pore shape data).

Regarding Claim 2, Oliver disclose the method of claim 1, wherein obtaining the sample of geological material further comprises obtaining the at least one sample of geological material (Page 72, col. 2, lines 20-22, where one hundred and four cuttings samples 

Regarding Claim 4, Oliver disclose the method of any of claim 1, wherein obtaining the at least one sample of geological material further comprises obtaining a plurality of samples of geological material from a plurality of separate locations along a well passing through the subsurface (Page 72, Col. 2, lines 18-22, where mineralogical data for well A is summarized in Figure 3, plotted against measured depth and the borehole trajectory. One hundred and four cuttings samples were collected at 50 ft spacing and then prepared and analyzed at the wellsite).

Regarding Claim 5, Oliver disclose the method of any of claims 1 to 4 claim 1, wherein the at least one sample of geological material comprises cuttings generated during well drilling, rock chips and rock cores obtained during well drilling or combinations thereof
(Page 72, Col. 1, line 4 through col. 2, line 12, where wells A and B displayed similar rock properties so franc optimization based on RoqSCAN cutting analysis ….delivers accurate, quantitative compositional and textural mineralogical data from drill cuttings or core pieces).

Regarding Claim 7, Oliver disclose the method of any of claim 1, wherein generating primary data further comprises using automated mineralogical analysis to generate the 

Regarding Claim 11, Oliver disclose the method of any of claim 1, wherein using the primary data to derive secondary data comprises using the primary data to generate at least one of a brittleness index for the at least one sample of geological material (Fig. 3, Table 1, RoqFRAC brittleness index (BI) and its relationship to key rock types), a distribution of the size of the void spaces in the at least one sample of geological material, and a distribution of a measure of the shape of the void spaces in the at least one sample of the geological material and a combination of both distributions (Fig. 3, Page 72, Col. 2, where information…key rock texture and composition parameters such as pore size distribution).

Regarding Claim 12, Oliver disclose the method of any of claim 1, wherein using the primary data and the secondary data to generate tertiary data comprises using arithmetic combinations of at least one of primary data and second data to determine the quantification of physical characteristics of the at least one sample of geological material(Page 72, Col. 1, line 4 through col. 2, line 12, where wells A and B displayed similar rock properties so frac optimization based on RoqSCAN cutting analysis ….delivers accurate, quantitative compositional and textural mineralogical data from drill cuttings or core pieces).

Regarding Claim 14, Oliver disclose a method for well completion, the method comprising:
     obtaining a plurality of samples of geological material for a subsurface (Page 72, Col. 2, line 20, where one hundred and four cuttings samples), each sample of geological material obtained from a unique position (Page 72, Col. 2, lines 18-22, where mineralogical data for Well A is summarized in Figure 3, plotted against measured depth and the borehole trajectory) along a well passing through the subsurface; 

    generating primary data for each sample of geological material, the primary data comprising at least one of textural data, chemical data and mineralogical data (Page 72, Col. 2, lines 3-10, where RoqSCAN (Fig. 2) is a surface logging tool that delivers accurate, quantitative compositional and textural mineralogical data from drill cuttings or core pieces using a non-destructive Scanning Electron Microscope (SEM) and Energy Dispersive Spectroscopy (EDS) portable and ruggedized platform);

     using the primary data (Page 72, Col. 2, where brittleness index; the measured mineralogical data is used to define Rock Types which incorporate compositional mineralogy, brittleness index (BI) and textural data (Table 1)) to derive secondary data for each sample of geological material from the textural data, the chemical data and the mineralogical data; 



    using the quantification of physical characteristics of each sample of geological material to place the plurality of samples of geological material into a plurality of groups, each group comprising similar physical characteristics (Page 75, Col. 2, lines 1-3, where frac states were grouped based on a similar rock properties derived from the Rock Type scheme and the brittleness index (BI)); (Table 1, BI and its relationship to key rock types. Rock types are defined by both compositional and textural mineralogical data); and 
     using the primary data, secondary data, tertiary data and groups to determine a location of a plurality of stages along a well and an arrangement of perforation clusters in each stage (Fig. 6, pages 72-75, where treatment of optimized “Well A”),(Page 75, where perforations for five clusters per stage were picked based on C1-C5 hydrocarbon shows together with pore shape data).

Regarding Claim 20, Oliver disclose a system for well completion, the system comprising:


    a primary data generating unit to generate primary data for each sample of geological material, the primary data comprising at least one of textural data, chemical data and mineralogical data (Page 72, Col. 2, where mineralogical data for Well A is summarized in Figure 3; one hundred and four cuttings samples);

     a secondary data generating unit to use the primary data to derive secondary data for each sample of geological material from the textural data, the chemical data and the mineralogical data (Page 72, Col. 2, where brittleness index; the measured mineralogical data is used to define Rock Types which incorporate compositional mineralogy, brittleness index (BI) and textural data (Table 1), Page 73, Table (1));

     a tertiary data generating unit to use the primary data and the secondary data to generate tertiary data for the sample of geological material, the tertiary data comprising a quantification of physical characteristics of each sample of geological material and to place the plurality of samples of geological material into a plurality of groups, each group comprising similar physical characteristics (Page 72, Col. 2, where to define Rock 

   a well completion determination unit to use the primary data, secondary data and tertiary data to determine a location of a plurality of stages along the well and an arrangement of perforation clusters in each stage (Fig. 6, pages 72-75, where treatment of optimized “Well A”),(Page 75, where perforations for five clusters per stage were picked based on C1-C5 hydrocarbon shows together with pore shape data).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver “Advanced cutting analysis provides improved completion design, efficiency and well production” in view of Priezzhev (US Pub.20170002630)

Regarding Claim 3, Oliver disclose the method of claim 2, wherein the well comprises a deviated well.
Priezzhev disclose the well comprises a deviated well (Fig. 3.1, #307, para [0045], where as shown in the horizontal wellbore 336.2, packers 307 have been positioned at stages SET.sub.1 and SET.sub.2 of the wellbore).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide deviated well, as taught by Priezzhev in the Oliver in order to increase the production of the well and taking samples of the geological material.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver “Advanced cutting analysis provides improved completion design, efficiency and well production” in view of Vo (US Pub.20150353812).

Regarding Claim 6, Oliver disclose the method of any of claim 1, but does not disclose wherein the at least one sample of geological material comprises particles having a size of from about 0.06mm to about 2mm.
Vo disclose at least one sample of geological material comprises particles having a size of from about 0.06mm to about 2mm (para [00192], where geologically is defined as having a largest dimension ranging from about 0.06 millimeters up to about 2 millimeters (mm)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide particles having a size of from about 0.06mm to about 2mm as taught by Vo in the Oliver in order to getting more clearly geological samples material.

s 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver “Advanced cutting analysis provides improved completion design, efficiency and well production” in view of Walters (US Pub.20160349389).

Regarding Claim 8, Oliver disclose method of claim 7, using automated mineralogical, but does not disclose analysis comprises: 
   scanning the at least one sample of geological material with a leptonic beam; and measuring at least one of a reflected lepton beam, electromagnetic radiation, secondary generated leptons and generated baryons.
Walters disclose scanning the at least one sample of geological material with a leptonic beam; and
    measuring at least one of a reflected lepton beam, electromagnetic radiation, secondary generated leptons and generated baryons (para [0002], where well logs and leptonic or baryonic beam scanning of drill cuttings).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide leptonic or baryonic beam,  as taught by Walters in the Oliver in order to getting more accurately sensing the  geological samples material.

Regarding Claim 19, Oliver disclose, the method of any of claim 14,
wherein:
    generating primary data further comprises using automated mineralogical analysis to generate the primary data, as recited in Claim 7 and further Walters disclose  by Claim 8;

   using the primary data to derive secondary data comprises using the primary data to generate at least one of a brittleness index for the sample of geological material and a distribution and shape of void spaces in the sample of geological material , as recited in Claim 11; and

using the primary data and the secondary data to generate tertiary data comprises using arithmetic combinations of at least one of primary data and secondary data to determine the quantification of physical characteristics of the sample of geological material, as recited in Claim 12.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver “Advanced cutting analysis provides improved completion design, efficiency and well production” in view of Walters (US Pub.20160349389), as applied above and in further in view of Zhdanov (US Pub.20070061080).

Regarding Claim 9, Oliver disclose the method of claim 8, wherein using automated mineralogical analysis, but does not disclose further comprises: 
    using reflected lepton beam and secondary generated leptons to generate images of sample of geological material; and 

Walters disclose using reflected lepton beam and secondary generated leptons (para [0002], where well logs and leptonic or baryonic beam scanning of drill cuttings) to generate images of sample of geological material (Fig. 2, # 220 and 210 and Figures 13-17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide leptonic beam, as taught by Walters in the Oliver in order to getting more accurately sensing the geological samples material.

Zhdanov disclose using electromagnetic radiation to determine spatial deposition of elements in samples of geological material (para [0041], where find a spatial distribution of this function from the observed EM data).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide using electromagnetic radiation to determine spatial deposition of elements in samples, as taught by Zhdanov in the Oliver in order to more accurately determine the location of the specific geological material around of well.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver “Advanced cutting analysis provides improved completion design, efficiency and well production” in view of Walters (US Pub.20160349389), Zhdanov (US Pub.20070061080), as applied above and in further in view of Ly (US Pub.20150000903)

Regarding Claim 10, Oliver disclose the method of claim 9, wherein using automated mineralogical analysis, further comprises:
   
   using spatial deposition to infer types of minerals and location of minerals in the sample of geological material; and
    using the types of minerals and the location of minerals to generated at least one of a spatially mapped mineralogical image of the sample of geological material and a single bulk mineral composition of the sample of geological material (Figure 3, where bulk mineralogy summary curve (key minerals, yellow=quartz, pink =…, greens and browns =individual clay species and blue =calcite); individual mineral species from quartz to calcite; measured porosity; pore size distribution; pore aspect ratio; RoqFRAC brittleness index (B!); rock types; gross lithological section; optimized completion stages and well trajectory. Sample points are shown as circles within the quartz column).
The combined system applied above disclose does not disclose using the image of the sample of geological material to determine non-mineral volumes in the sample of geological material.
Ly disclose using the image of the sample of geological material to determine non-mineral volumes in the sample of geological material (Fig.4a, para [0054], where provide a mineral image 412 comprising mineral (i.e., rock) regions 414 and non-mineral (i.e., non-rock) regions 416).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to determine non-mineral volumes, as taught by Ly in .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver “Advanced cutting analysis provides improved completion design, efficiency and well production” in view of Miller (US Pub.2014/0151043).

Regarding Claim 13, Oliver disclose the method of any of claim 1, wherein using the primary data, secondary data and tertiary data to determine the location of the stage and the arrangement of perforation clusters comprises:
    determining a number of perforation clusters in the stage (Page 75, Col. 2, Lines 3-11, where Perforations for five clusters per stage were picked based on C1-C5 hydrocarbon shows together with pore shape data. Well A ended up with a final optimized completion design of 21 singes (one extra when compared to Well B) with measured lateral stages length between 163 ft and 324 ft and cluster spacing from 16 ft to 71 ft, with a maximum of five clusters per stage);
    determining a of perforations in each perforation cluster (Page 71, Col. 2, lines 23-26, where identify the intervals of heterogeneity where rock type
varies, with regards to stage and perforation placement); and 
determining a location of each perforation cluster in the stage (Page 75, Col. 2, Lines 3-11, where Perforations for five clusters per stage were picked based on C1-C5 hydrocarbon shows together with pore shape data. Well A ended up with a final optimized completion design of 21 singes (one extra when compared to Well B) with 

Oliver does not disclose numbers of perforation.
Milller disclose determine numbers of perforation (para [0075], where treatment stage may have the number and/or size of the perforations in the individual clusters and/or the number of clusters determined).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide numbers of perforation, as taught by Miller in the Oliver in order to provide appropriate amount and rate of geological material.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner note regarding the prior art of the record:
Regarding Claim 15, Oliver disclose the method of claim 14, wherein: 
    using the primary data to derive secondary data comprises using the primary data to generate a brittleness index for each sample of geological material (Fig. 3, Table 1, RoqFRAC brittleness index (BI) and its relationship to key rock types); and
None of the above references fully disclose the steps of:


Correspondently, dependent claims 16-18 are not rejected under 102/103 due to their dependency on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857